Smith, J.
(dissenting). I am unable to agree with my Associates that section 6 of the statute here under consideration is susceptible of two interpretations, but, on the contrary, it seems to me to be plain, unambiguous, and susceptible of only one interpretation. By it, together with section 5, boards of supervisors are directed to raise or lower, horizontally, and by a fixed per centum, the assessments of the class or classes affected by the order of the.state tax commissioners, and are given no power to apportion the gross amount by *602■which the assessment of a class is ordered to be increased or decreased among the individual members thereof as in the judgment of the members of 'the boards may be equitable and just. All that such hoards are authorized to do on- the complaint of a taxpayer is to take the matter up. with ’the state tax commissioners and obtain, if possible, a revision of the order to raise or lower the assessments of the entire class or classes affected. The equalization scheme of the statute relates wholly to counties, and has no relation to the equalization of individual assessments, which are presumed to have been equalized before the assessment rolls are first approved by the boards of supervisors, so that the raising or lowering ordered by the state tax commissioners will affect all of a class alike. The revised and corrected property valuations to be made by boards of supervisors under the order of the state tax commissioners is intended to be final, and there is nothing in the statute to warrant the view that these valuations may be corrected by an appeal to the circuit court, or otherwise.
The construction given the statute by my Associates is not contended for by counsel for appellant; their only contention in this connection being that the statute does not violate the due process of law clause of the Constitution, for the reason that the order of the state tax commissioners to a board of supervisors raise or lower the assessed valuation of any class of property affects all of a class alike, and, therefore, under the rule announced in Bi-Metallic Investment Company v. State Board of Equalization, 239 U. S. 441, 36 Sup. Ct. 141, 60 L. Ed. 372, notice to and an opportunity to be heard by the individual taxpayers is not necessary. Under the construction given the statute by my Associates this question does not arise.
I express no opinion upon any other question in the' case.